18-3818
     Tapia-Pedroza v. Wilkinson
                                                                           BIA
                                                                      Hochul, IJ
                                                                   A208 617 541
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 29th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   JOSE ANTONIO TAPIA-PEDROZA,
14            Petitioner,
15
16                     v.                                18-3818
17                                                       NAC
18   MONTY WILKINSON, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Monty Wilkinson is automatically
     substituted for former Acting Attorney General Jeffrey A. Rosen
     as Respondent.
1    FOR PETITIONER:              Jose Perez, Esq., Law Offices of
2                                 Jose Perez, P.C., Syracuse, NY.
3

 4   FOR RESPONDENT:              Jeffrey Bossert Clark, Acting
 5                                Assistant Attorney General;
 6                                Anthony C. Payne , Assistant
 7                                Director; Colette J. Winston,
 8                                Trial Attorney, Office of
 9                                Immigration Litigation, United
10                                States Department of Justice,
11                                Washington, DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner     Jose   Antonio       Tapia-Pedroza,   a   native   and

17   citizen of Mexico, seeks review of a November 29, 2018,

18   decision of the BIA affirming a November 22, 2017, decision

19   of an Immigration Judge (“IJ”) denying asylum, withholding of

20   removal, and protection under the Convention Against Torture

21   (“CAT”).     In re Jose Antonio Tapia-Pedroza, No. A 208 617 541

22   (B.I.A. Nov. 29, 2018), aff’g No. A 208 617 541 (Immig. Ct.

23   Buffalo Nov. 22, 2017).      We assume the parties’ familiarity

24   with the underlying facts and procedural history.

25       We have reviewed the decision of the IJ as supplemented

26   and modified by the BIA, i.e. minus the IJ’s analysis of

                                         2
 1   whether Tapia-Pedroza’s proposed social group is cognizable.

 2   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

 3   (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

 4   Cir. 2005).          The applicable standards of review are well

 5   established.         See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

 6   762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings

 7   for substantial evidence and questions of law de novo); Gjolaj

 8   v. Bureau of Citizenship & Immigration Servs., 468 F.3d 140,

 9   143    (2d    Cir.     2006)    (reviewing        nexus    determination    for

10   substantial evidence).

11          Where, as here, an asylum applicant does not allege past

12   persecution, he has the burden to establish a well-founded

13   fear     of    future    persecution        and    that     “race,    religion,

14   nationality, membership in a particular social group, or

15   political opinion . . . will be at least one central reason

16   for persecuting the applicant.”             8 U.S.C. § 1158(b)(1)(B)(i);

17   see also 8 C.F.R. § 1208.13(b)(1), (2).                   To establish a well-

18   founded fear, an applicant must show that he “subjectively

19   fears”       persecution       and   that   “his     fear     is     objectively

20   reasonable.”         Ramsameachire v. Ashcroft, 357 F.3d 169, 178

21   (2d Cir. 2004).         Although a “fear may be well-founded even


                                             3
 1   if there is only a slight, though discernible, chance of

 2   persecution,” Diallo v. INS, 232 F.3d 279, 284 (2d Cir. 2000),

 3   a fear is not objectively reasonable if it lacks “solid

 4   support” in the record and is merely “speculative at best,”

 5   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

 6       We find no error in the agency’s conclusions that Tapia-

 7   Pedroza did not establish his membership in his proposed

 8   social   group    or   an   objectively   reasonable   fear   of

9    persecution.     He argues that he is a member of a particular

10   social group of “individuals who have been held as material

11   witnesses against organized criminal syndicates operating

12   with ties to other criminal syndicates throughout Mexico.”

13   But he did not tie the individual in the United States against

14   whom he was a witness to organized criminal groups in Mexico.

15   The only evidence of a connection was the fact that the

16   individual picked him and two others up on the U.S. side of

17   the border after another individual brought them to the border

18   in Mexico.     Tapia-Pedroza had no prior knowledge of either

19   individual, they were not from his hometown, and neither he

20   nor his family members had received any threats.       Given the

21   lack of evidence of a connection to organized criminal groups


                                     4
 1   or that anyone was interested in harming him, substantial

 2   evidence supports the agency’s conclusion that he failed to

 3   show a connection to a protected ground or an objectively

 4   reasonable fear of future harm.       See Jian Hui Shao v. Mukasey,

 5   546 F.3d 138, 157–58 (2d Cir. 2008) (“[W]hen a petitioner

 6   bears the burden of proof, his failure to adduce evidence can

 7   itself constitute the ‘substantial evidence’ necessary to

 8   support   the    agency’s   challenged     decision.”).      Tapia-

 9   Pedroza’s failure to establish an objectively reasonable fear

10   of   persecution   is   dispositive   of   asylum,   withholding   of

11   removal, and CAT relief.     See Lecaj v. Holder, 616 F.3d 111,

12   119–20 (2d Cir. 2010).

13        For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                  FOR THE COURT:
17                                  Catherine O’Hagan Wolfe,
18                                  Clerk of Court




                                      5